SIBLEY, Circuit Judge
(concurring).
If the United States be considered as in position to complain touching the “options”, there was no allegation or prayer in the pleading of the United States with reference to them and no effort to enforce them as sales contracts. There was only the usual condemnation case. The “options” each provide that in the event of condemnation, “this option shall, without more, constitute a stipulation which may be filed in such proceedings and shall be final and conclusive evidence of the true vplue of the whole property and of the proper award to be made in such proceedings”. But the timber owners were parties to the condemnation proceedings, and had not signed or bound themselves by these stipulations, so the stipulations' could not operate as to the timber. If they refer only to the land without the timber as the landowners contend, the United States gained by disregarding the values they set up. There was no error as against the United States in ignoring them.
HUTCHESON, Circuit Judge.
While concurring fully in all the majority opinion says, I am of the further opinion that if the United States had put itself procedurally in a position to complain of the verdict and judgment, it would not have been entitled to the relief it seeks, in effect the specific performance of an option agreement, which, because the United States had not accepted but had rejected the title, had not become a contract of sale. Under the settled law of Louisiana, such an agreement may not be specifically enforced.1 The authorities cited by the United States to the effect that the instrument must be construed as promising to convey not merely the land but the timber, which, though constructively severed, was still growing on it, are without application here. They are merely to the effect that, though the sale of timber in Louisiana has 'the effect of creating two separate and distinct estates, one in the land and one in the timber,2 and a sale by the land owner without reservation after having previously sold the timber will not carry title to the timber,3 an owner of the land, who had previously conveyed the • timber but had committed himself by contract to convey land and timber, may not demand specific performance of the contract,4 and one who has conveyed land and timber by general warranty deed, will be held liable on his warranty.5 No deed with warranty has been executed here. Here is no perfected contract of sale, clear and certain as to its intent and meaning and fair and reasonable on its face. Here is merely an option to convey, which, because the optionor did not have title to both land and timber, the government, electing to proceed instead by condemnation, declined to convert into a binding contract followed by a deed. I think, therefore, that for this additional reason the judgment must be
Affirmed.

 Bermuda Stock Farms Co. v. Gilliland Oil Co., 155 La. 949. 99 So. 708; McVay v. Swift, 5 Cir., 91 F.2d 208.


 Brown v. Hodge-Hunt Lbr. Co., 162 La. 635, 110 So. 886.


 Gray v. Edgar Lumber Co., 138 La. 906, 70 So. 877.


 Mower v. Richardson, 124 La. 130, 49 So. 1003.


 Woollums v. Hewitt, 142 La. 597, 77 So. 295; Young v. Sartor, 152 La. 1064, 95 So. 223; Cf. Bodcaw Lbr. Co. v. Clifton Heirs, 169 La. 759, 126 So. 52.